Citation Nr: 1337085	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  03-05 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); The Veteran's Spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1966 to September 1971, including service in the Republic of Vietnam from June 1967 to May 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence. 

The Veteran testified at a Board hearing at the VA Central Office in Washington, DC before an Acting Veterans Law Judge in April 2005.  A transcript of the hearing is of record.  The Acting Veterans Law Judge who conducted the April 2005 hearing has since retired from the Board.  The Veteran was advised by way of a September 2013 letter from the Board that he could request an additional hearing before a different Veterans Law Judge.  The September 2013 letter specifically advised the Veteran that if he did not request an additional hearing within 30 days, the Board would assume he did not want one and would proceed to decide the claim.  To date, the Veteran has not requested an additional hearing, and the Board will therefore proceed with the adjudication of the claim.

In a March 2013 decision and remand, the Board, in part, remanded the issue on appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.  As discussed below, the Board finds that additional development is required before the claim can be adjudicated.  While the August 2006 Board remand instructed the RO to make a credibility determination with regard to the Veteran's claimed stressors, the Board is responsible for adjudicating the claim and will address the competency and credibility of all the evidence of record once the additional development requested has been completed and the appeal is returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed PTSD as a result of events during active service.  In his February 2003 claim, the Veteran asserted that he has PTSD due to an incident in Vietnam in which he was helping to put out a fire in Cam Ranh Bay Village, and an infant was killed by the bulldozer he was operating.  At the August 2006 VA examination, the Veteran asserted that he was one of only three survivors out of 33 men who were attacked while building a landing strip.  In an April 2007 written statement, the Veteran asserted that an unnamed solider was shot and killed next to him in a foxhole during an attack.  

The RO attempted to verify the events detailed by the Veteran and received a response from the U.S. Army Joint Services Records Research Center (JSRRC) dated September 2008 that failed to verify the claimed stressors.  The Board finds that additional development is warranted because it appears from the evidence of record that, while the Veteran had service in the Republic of Vietnam from June 1967 to May 1968, only the time period from June 1967 through January 1968 was searched.  The JSRRC should be contacted again for the purpose of attempting to verify the reported stressors for the period that the Veteran was stationed in Vietnam from February 1968 through May 1968.  

Additionally, where, as here, VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson,   21 Vet. App. 303, 311 (2007).  The evidence of record establishes that the Veteran has a current diagnosis of an acquired psychiatric disorder.  February through May 2004 VA treatment records note a diagnosis of depressive disorder.  A May 2011 VA treatment record notes that the Veteran has diagnoses of PTSD, sleep disturbances, depression, and anxiety.  Additionally, at the April 2005 Board hearing, the Veteran testified that he had nightmares and problems while on active duty and that he saw a chaplain about them.  

In August 2006, pursuant to an August 2005 Board remand instruction, the Veteran underwent a VA examination.  The VA examiner noted at the Veteran had reported chronic symptoms of PTSD since his return from Vietnam.  The Board finds that the August 2006 VA examination report is inadequate because the VA examiner opined only as to whether it is at least as likely as not that the Veteran's current PTSD was incurred in or caused by the Veteran's active service and did not address whether any other diagnosed acquired psychiatric disorder was incurred in or otherwise caused by the Veteran's active service.  Thus, the Board finds that an additional VA examination is necessary as there remains some question as to whether the Veteran has an acquired psychiatric disorder, other than PTSD, that was incurred in or caused by his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to corroborate the Veteran's claimed stressors, through the appropriate channels, to include the JSRRC.  The RO/AMC should provide the JSRRC with all pertinent information, to include copies of personnel records, units of assignment, and stressor statements.  For the period of the Veteran's service in Vietnam from February 1968 to May 1968, which was not previously researched, the JSRRC should attempt to verify, whether the there is any report of the Veteran helping to put out a fire in Cam Ranh Bay Village during which time an infant was killed by a bulldozer he was operating or an attack resulting in casualties on a landing strip being worked on by the Veteran.  If these events cannot be verified, that outcome should be stated.

2.  Then, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of any acquired psychiatric disorders, other than PTSD.  The claims folder should be made available to the examiner.  The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner should diagnose all Axis I and II psychiatric disorders.  For any current diagnosed psychiatric disorder other than a personality disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any Axis I psychiatric disability was incurred in or caused by the Veteran's military service.  

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


